                                                                   Case 2:19-bk-24804-VZ             Doc 762 Filed 05/15/20 Entered 05/15/20 15:28:36                            Desc
                                                                                                      Main Document     Page 1 of 9


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                               jdulberg@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   Attorneys for Debtor and Debtor in Possession

                                                                   8                                   UNITED STATES BANKRUPTCY COURT

                                                                   9                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                              LOS ANGELES DIVISION

                                                                  11   In re:                                             Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                          Chapter 11
                                                                  12   YUETING JIA,1
                                                                                                                          EVIDENTIARY OBJECTIONS TO AMENDED
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                Debtor.               DECLARATION OF DONGDONG PAN IN
                                           ATTORNEYS AT LAW




                                                                                                                          SUPPORT OF OBJECTION OF ZHEJIANG
                                                                  14                                                      ZHONGTAI CHUANGZHAN ENTERPRISE
                                                                                                                          MANAGEMENT CO., LTD TO DEBTOR’S THIRD
                                                                  15                                                      AMENDED PLAN OF REORGANIZATION

                                                                  16                                                      Hearing:
                                                                                                                          Date:    May 21, 2020
                                                                  17                                                      Time:    9:30 a.m.
                                                                                                                          Place:   Courtroom 1368
                                                                  18                                                               Edward R. Roybal Federal Building
                                                                                                                                   255 East Temple Street
                                                                  19                                                               Los Angeles, California 90012
                                                                                                                          Judge:   Honorable Vincent P. Zurzolo
                                                                  20

                                                                  21

                                                                  22            Yueting Jia, debtor herein (the “Debtor”), by and through his attorneys, Pachulski Stang

                                                                  23   Ziehl & Jones LLP, hereby submits his evidentiary objections to the Amended Declaration of

                                                                  24   Dongdong Pan in Support of Objection of Zhejiang Zhongtai Chuangzhan Enterprise Management

                                                                  25   Co., Ltd. to Confirmation of Debtor’s Third Amended Plan of Reorganization (the “Pan

                                                                  26   Declaration”) [Docket No. 728], filed by Zhejiang Zhongtai Chuangzhan Enterprise Management

                                                                  27

                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
                                                                       address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:329564.1 46353/002
                                                                   Case 2:19-bk-24804-VZ        Doc 762 Filed 05/15/20 Entered 05/15/20 15:28:36                  Desc
                                                                                                 Main Document     Page 2 of 9


                                                                   1   Co., Ltd. (“ZZC”) in support of Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd.’s

                                                                   2   Objection to Confirmation of Debtor’s Third Amended Plan of Reorganization [Docket No. 716]

                                                                   3   (the “Objection”).

                                                                   4
                                                                        Paragraph
                                                                   5                         Objectionable Statement                      Evidentiary Objection
                                                                         Number
                                                                   6
                                                                             ¶6        Under the Guaranty, if the Obligor         Objections:
                                                                   7                   defaulted or otherwise breached the
                                                                                       Loan Agreement, both ZZC                   Best Evidence Rule (FRE 1004).
                                                                   8                   Management and the Bank of Nanjing         While the statement purports to
                                                                                       were entitled to obtain a certificate      summarize or set forth the content of a
                                                                   9
                                                                                       enforcement from the Beijing               portion of the Guaranty, none of the
                                                                  10                   Fangzheng Notary Public Office (the        exceptions to utilizing an original of the
                                                                                       “Beijing Notary Public Office”) and        Guaranty specified in FRE 1004(a) - (d)
                                                                  11                   apply to a Chinese court for               are established to obtain.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                       enforcement against the Guarantors to
                                                                  12                   satisfy the outstanding balance of the     Improper Expert Testimony (FRE
                                                                                       Loan.
                                        LOS ANGELES, CALIFORNIA




                                                                                                                                  702).
                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                                  To the extent that the statement is
                                                                  14                                                              intended as evidence of the legal
                                                                                                                                  entitlement of ZZC Management and
                                                                  15                                                              the Bank of Nanjing under Chinese law
                                                                                                                                  to obtain a certificate enforcement from
                                                                  16                                                              the Beijing Fangzheng Notary Public
                                                                                                                                  Office and apply to a Chinese court for
                                                                  17
                                                                                                                                  enforcement against the Guarantors to
                                                                  18                                                              satisfy the outstanding balance of the
                                                                                                                                  Loan, Declarant has not established that
                                                                  19                                                              he is an expert as to Chinese law.
                                                                  20         ¶7        Among other provisions, the Loan           Objections:
                                                                  21                   Agreement provided that a default
                                                                                       would occur upon an adverse change         Best Evidence Rule (FRE 1004).
                                                                  22                   impacting the ability of either the        While the statement purports to
                                                                                       Obligor or the Guarantors to perform       summarize or set forth the content of a
                                                                  23                   their obligations under the Loan           portion of the Loan Agreement or
                                                                                       Agreement and Guaranty. Upon               Guaranty, none of the exceptions to
                                                                  24                   default, the Bank of Nanjing had the       utilizing an original of the Loan
                                                                  25                   right to accelerate the maturity date of   Agreement or Guaranty specified in
                                                                                       the Loan.                                  FRE 1004(a) - (d) are established to
                                                                  26                                                              obtain.

                                                                  27                                                              Improper Expert Testimony (FRE
                                                                                                                                  702).
                                                                  28
                                                                                                                                  To the extent that the statement is

                                                                                                                         2
                                                                   Case 2:19-bk-24804-VZ     Doc 762 Filed 05/15/20 Entered 05/15/20 15:28:36               Desc
                                                                                              Main Document     Page 3 of 9


                                                                   1   Paragraph
                                                                                           Objectionable Statement                   Evidentiary Objection
                                                                        Number
                                                                   2

                                                                   3                                                         intended as evidence of the legal
                                                                                                                             entitlement of ZZC Management and/or
                                                                   4                                                         the Bank of Nanjing under the Loan
                                                                                                                             Agreement or Guaranty to declare a
                                                                   5                                                         default or accelerate the maturity date of
                                                                                                                             the Loan under Chinese law, Declarant
                                                                   6                                                         has not established that he is an expert
                                                                   7                                                         as to Chinese law.

                                                                   8      ¶8       The Obligor subsequently defaulted        Objections:
                                                                                   under the Loan Agreement when the
                                                                   9               Shanghai High People’s Court entered      Best Evidence Rule (FRE 1004).
                                                                                   a judgment freezing the assets of the     While the statement purports to
                                                                  10
                                                                                   Guarantors, which were valued at          summarize or set forth the content of a
                                                                  11               approximately RMB 1.23 billion.           portion of the “judgment”, none of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                             exceptions to utilizing an original of
                                                                  12                                                         “judgment” specified in FRE 1004(a) -
                                                                                                                             (d) are established to obtain.
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                             Improper Expert Testimony (FRE
                                                                  14
                                                                                                                             702).
                                                                  15                                                         To the extent that the statement is
                                                                                                                             intended as evidence that (a) one or
                                                                  16                                                         more unspecified actions or omissions
                                                                                                                             constituted a default under the Loan
                                                                  17                                                         Agreement under Chinese law (b) that
                                                                  18                                                         the effect of the “judgment” was to
                                                                                                                             “freeze” the Guarantors’ assets under
                                                                  19                                                         Chinese law, Declarant has not
                                                                                                                             established that he is an expert as to
                                                                  20                                                         Chinese law.
                                                                  21      ¶9       In light of the defaults under the Loan   Objection:
                                                                  22               Agreement,….

                                                                  23                                                         Improper Expert Testimony (FRE
                                                                                                                             702).
                                                                  24                                                         To the extent that the statement is
                                                                                                                             intended as evidence that one or more
                                                                  25
                                                                                                                             unspecified actions or omissions
                                                                  26                                                         constituted a default under the Loan
                                                                                                                             Agreement under Chinese law,
                                                                  27                                                         Declarant has not established that he is
                                                                                                                             an expert as to Chinese law.
                                                                  28


                                                                                                                     3
                                                                   Case 2:19-bk-24804-VZ     Doc 762 Filed 05/15/20 Entered 05/15/20 15:28:36              Desc
                                                                                              Main Document     Page 4 of 9


                                                                   1   Paragraph
                                                                                           Objectionable Statement                  Evidentiary Objection
                                                                        Number
                                                                   2

                                                                   3      ¶9       …., ZZC Management applied for           Objection:
                                                                                   entry of a certificate of enforcement
                                                                   4               against the Obligor, the Guarantors,     Best Evidence Rule (FRE 1004).
                                                                                   the Mortgagor and the Pledgor, in the    While the statement purports to
                                                                   5               Beijing Notary Public Office….           summarize the content of an application
                                                                                                                            of ZZC for entry of a certificate of
                                                                   6                                                        enforcement against the Obligor, the
                                                                   7                                                        Guarantors, the Mortgagor and the
                                                                                                                            Pledgor, in the Beijing Notary Public
                                                                   8                                                        Office, none of the exceptions to
                                                                                                                            utilizing an original of the application
                                                                   9                                                        specified in FRE 1004(a) - (d) are
                                                                                                                            established to obtain.
                                                                  10

                                                                  11      ¶9       ….On July 26, 2017, the Beijing          Objections:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                   Notary Public Office, after conducting
                                                                  12               an investigation into ZZC                Best Evidence Rule (FRE 1004).
                                                                                   Management’s allegations, entered a      While the statement purports to
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                   certificate of enforcement (the          summarize the content of the Certificate
                                                                                   “Certificate of Enforcement”) against    of Enforcement, it is inadmissible since
                                                                  14
                                                                                   the Guarantors, including the Debtor     the Certificate of Enforcement is
                                                                  15               (the “Debtor Guaranty Claim”) and        attached as part of Exhibit A and
                                                                                   Wei Gan (the “Wei Gan Guaranty           constitutes the best evidence of its
                                                                  16               Claim”), the Mortgagor and the           content.
                                                                                   Pledgor, in the amount of the
                                                                  17               remaining principal balance of the       Lack of Personal Knowledge (FRE
                                                                  18               Loan, plus interest, liquidated          602).
                                                                                   damages and all expenses incurred in     To the extent that the statement is
                                                                  19               realizing ZZC Management’s creditor      intended as evidence that the Beijing
                                                                                   rights.                                  Notary Public Office conducted an
                                                                  20                                                        investigation into ZZC Management’s
                                                                                                                            allegations under Chinese law,
                                                                  21                                                        Declarant has not established that he has
                                                                  22                                                        personal knowledge regarding the
                                                                                                                            Beijing Notary Public Office’s actions
                                                                  23                                                        with regard to ZZC Management’s
                                                                                                                            allegations.
                                                                  24
                                                                                                                            Improper Expert Testimony (FRE
                                                                  25                                                        702).
                                                                  26                                                        To the extent that the statement is
                                                                                                                            intended as evidence that the Beijing
                                                                  27                                                        Notary Public Office did or would have
                                                                                                                            conducted an investigation into ZZC
                                                                  28                                                        Management’s allegations under

                                                                                                                     4
                                                                   Case 2:19-bk-24804-VZ     Doc 762 Filed 05/15/20 Entered 05/15/20 15:28:36             Desc
                                                                                              Main Document     Page 5 of 9


                                                                   1   Paragraph
                                                                                           Objectionable Statement                Evidentiary Objection
                                                                        Number
                                                                   2

                                                                   3                                                      Chinese law, Declarant has not
                                                                                                                          established that he is an expert as to
                                                                   4                                                      Chinese law.

                                                                   5      ¶10      As of October 14, 2019, the balance    Objections:
                                                                                   of the Debtor Guaranty Claim and the
                                                                   6
                                                                                   Wei Gan Guaranty Claim as              Best Evidence Rule (FRE 1004).
                                                                   7               determined by the Certificate of       While the statement purports to
                                                                                   Enforcement was $307,413,875.86.       summarize the content of the Certificate
                                                                   8                                                      of Enforcement, it is inadmissible since
                                                                                                                          the Certificate of Enforcement is
                                                                   9                                                      attached as part of Exhibit A and
                                                                                                                          constitutes the best evidence of its
                                                                  10
                                                                                                                          content. It also misstates the content of
                                                                  11                                                      that document, which nowhere
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                          calculates the amount due as of October
                                                                  12                                                      14, 2019 as $307,413,875.86.
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                          Improper Expert Testimony (FRE
                                                                                                                          702).
                                                                  14
                                                                                                                          The attached Certificate of Enforcement
                                                                  15                                                      states (a) amounts owing for principal
                                                                                                                          and interest as of July 10, 2017 in RMB,
                                                                  16                                                      or renminbi, the official currency of
                                                                                                                          China and (b) that interest is to accrue
                                                                  17                                                      on the principal of RMB1.4 billion at
                                                                  18                                                      the annual percentage rate of 24% from
                                                                                                                          July 11, 2017 to the date of actual
                                                                  19                                                      payment. The attached Certificate of
                                                                                                                          Enforcement does not state or determine
                                                                  20                                                      how much interest is calculated to have
                                                                                                                          accrues between July 11, 2017 and
                                                                  21                                                      October 14, 2019 or the exchange rate
                                                                  22                                                      that should be applied between the
                                                                                                                          renminbi and the United States dollar as
                                                                  23                                                      of October 14, 2019, although the Rider
                                                                                                                          attached as part of Exhibit A states that
                                                                  24                                                      “[t]he exchange rate applied is
                                                                                                                          $1=RMB7.0725, which was posted by
                                                                  25                                                      State Administration of Foreign
                                                                  26                                                      Exchange of PRC on the petition date,
                                                                                                                          October 14, 2019.” Declarant has not
                                                                  27                                                      established that (a) he has the technical
                                                                                                                          or specialized knowledge or the
                                                                  28                                                      knowledge, skill, experience, training or

                                                                                                                     5
                                                                   Case 2:19-bk-24804-VZ     Doc 762 Filed 05/15/20 Entered 05/15/20 15:28:36               Desc
                                                                                              Main Document     Page 6 of 9


                                                                   1   Paragraph
                                                                                           Objectionable Statement                  Evidentiary Objection
                                                                        Number
                                                                   2

                                                                   3                                                        education to allow him to calculate the
                                                                                                                            amount owed in United States dollars as
                                                                   4                                                        of October 14, 2019 based on the
                                                                                                                            statements in the Certificate of
                                                                   5                                                        Enforcement, (b) the calculation of the
                                                                                                                            amount owed in United States dollars as
                                                                   6                                                        of October 14, 2019 based on the
                                                                   7                                                        statements in the Certificate of
                                                                                                                            Enforcement is based upon sufficient
                                                                   8                                                        facts or data, (c) the conclusion as to the
                                                                                                                            amount owed in United States dollars as
                                                                   9                                                        of October 14, 2019 based on the
                                                                                                                            statements in the Certificate of
                                                                  10
                                                                                                                            Enforcement is the product of reliable
                                                                  11                                                        principles and methods, and (d)
                                                                                                                            Declarant reliably applied the principles
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                        and methods to the facts of the case.
                                                                                                                            Among other issues, Declarant never
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                            addresses, much less justifies, the use of
                                                                                                                            the official exchange rate posted by
                                                                  14
                                                                                                                            State Administration of Foreign
                                                                  15                                                        Exchange of PRC but apparently
                                                                                                                            assumes that this Court, Debtor and all
                                                                  16                                                        its creditors must accept that exchange
                                                                                                                            rate.
                                                                  17

                                                                  18      ¶14      All of the facts set forth in the ZZC    Objection:
                                                                                   Claim are true and correct to the best
                                                                  19               of my knowledge.                         Lack of Personal Knowledge (FRE
                                                                                                                            602).
                                                                  20                                                        To the extent that the statement is
                                                                                                                            intended as evidence that all or any of
                                                                  21                                                        the facts set forth in the ZZC Claim are
                                                                  22                                                        true and correct, Declarant has not
                                                                                                                            established that he has personal
                                                                  23                                                        knowledge regarding those facts beyond
                                                                                                                            those that are set forth in his declaration
                                                                  24                                                        and have not been specifically objected
                                                                                                                            to above.
                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                                                                     6
                                                                   Case 2:19-bk-24804-VZ     Doc 762 Filed 05/15/20 Entered 05/15/20 15:28:36        Desc
                                                                                              Main Document     Page 7 of 9


                                                                   1   Dated: May 15, 2020                  PACHULSKI STANG ZIEHL & JONES LLP

                                                                   2
                                                                                                            By:       /s/ Malhar S. Pagay
                                                                   3                                                  Richard M. Pachulski
                                                                                                                      Jeffrey W. Dulberg
                                                                   4                                                  Malhar S. Pagay
                                                                   5                                        Attorneys for Debtor and Debtor in Possession
                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                                                                  7
      Case 2:19-bk-24804-VZ                  Doc 762 Filed 05/15/20 Entered 05/15/20 15:28:36                                       Desc
                                              Main Document     Page 8 of 9
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): EVIDENTIARY OBJECTIONS TO AMENDED
DECLARATION OF DONGDONG PAN IN SUPPORT OF OBJECTION OF ZHEJIANG ZHONGTAI CHUANGZHAN
ENTERPRISE MANAGEMENT CO., LTD TO DEBTOR’S THIRD AMENDED PLAN OF REORGANIZATION will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
On (date) May 15, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _____________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 15, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

VIA HAND DELIVERY
The Honorable Vincent P. Zurzolo
United States Bankruptcy Court
Central District of California
255 East Temple Street, Suite 1360 / Courtroom 1368
Los Angeles, CA 90012




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  May 15, 2020                 Nancy Brown                                                      /s/ Nancy Brown
  Date                         Printed Name                                                     Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:329548.1 46353/002
        Case 2:19-bk-24804-VZ
                       Doc 762 Filed 05/15/20 Entered 05/15/20 15:28:36                                                             Desc
                         Main Document    Page 9 of 9
SERVICE INFORMATION FOR CASE NO. 19-bk-24804-VZ

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Jared T. Green , spappa@svglaw.com
        Robbin L. Itkin robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-6765@ecf.pacerpro.com
        Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
        Dare Law dare.law@usdoj.gov
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com;dlee@metallawgr
         oup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Ryan A Witthans rwitthans@fhlawllp.com
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:329548.1 46353/002
